PETITION EOR REHEARING.
Per CURIAM.
— A petition for a rehearing has been filed in this case, and in it counsel state as follows: “In practical *750operation, the decision of the conrt heretofore filed has had its effect-, the parties affected by the action of the board of equalization of Lincoln county in adding property to the assessment-roll haying all paid taxes on the full amount of their assessment, including the amount added, for the year 1899, and no subsequent action by this court, as we understand it, can affect them or the county revenues for the year 1899” — and suggest that the only reason why a rehearing is desired is that a principle of law suggested, urged, and much relied upon by the appellant in this case may be determined. As the controversy is ended, we are not inclined to consider the matter further, and a rehearing is denied.